ORDER
This matter having been duly presented to the Court, it is ORDERED that STEPHEN D. BROWN of EAST ORANGE, who was admitted to the bar of this State in 1986, and who was suspended from the practice of law for a period of three months by Order of this Court dated June 28, 1996, be restored to the practice of law, effective immediately, and it is further
ORDERED that STEPHEN D. BROWN continue to participate in and attend regular meetings of Alcoholics Anonymous and Narcotics Anonymous for a period of one year and until further Order of the Court, and provide quarterly reports to the Office of Attorney Ethics confirming said participation.